 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11   KELLI C. S.1,                             ) Case No. 2:18-cv-02237-JDE
                                               )
12                                             )
                          Plaintiff,           ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                     v.                        )
14                                             )
     NANCY A. BERRYHILL, Acting                )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                        Defendant.           )
                                               )
18
19
           Plaintiff Kelli C. S. (“Plaintiff”) filed a Complaint on March 19, 2018,
20
     seeking review of the Commissioner’s denial of her application for disability
21
     insurance benefits (“DIB”). The parties filed a Joint Submission (“Jt. Stip.”)
22
     regarding the issues in dispute on February 22, 2019. The matter now is ready
23
     for decision.
24
25
26         1
              Plaintiff's name has been partially redacted in accordance with Fed. R. Civ.
27   P. 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
28
 1                                           I.
 2                                  BACKGROUND
 3         Plaintiff filed her application for DIB on January 12, 2015, alleging
 4   disability commencing on January 9, 2014. AR 46, 152-57. On October 23,
 5   2017, after her application was denied initially and on reconsideration (AR 58,
 6   73), Plaintiff, represented by counsel, testified before an Administrative Law
 7   Judge (“ALJ”), as did a vocational expert. AR 31-45. On November 9, 2017,
 8   the ALJ found Plaintiff was not disabled (AR 15-25), but found she had severe
 9   impairments of degenerative disc disease of the lumbar spine and obesity. AR
10   17. The ALJ also found Plaintiff did not have an impairment or combination of
11   impairments that met or medically equaled a listed impairment and had the
12   residual functional capacity (“RFC”) to perform sedentary work, except she can
13   never climb ladders, ropes, or scaffolds, and she can only occasionally stoop,
14   kneel, crouch, and crawl. AR 19.
15         The ALJ determined that although Plaintiff was unable to perform her
16   past relevant work as a licensed nurse practitioner (AR 23), considering her age,
17   education, work experience, and RFC, Plaintiff was capable of performing jobs
18   that exist in significant numbers in the national economy, including: addresser;
19   document preparer, microfilming; and stuffer. AR 24-25. Accordingly, the ALJ
20   concluded Plaintiff was not under a “disability,” as defined in the Social
21   Security Act (“SSA”), from the alleged onset date through the date of the
22   decision. AR 25. After, Plaintiff’s request for review of the ALJ’s decision by
23   the Appeals Council was denied (AR 1-6), this action followed.
24                                          II.
25                               LEGAL STANDARDS
26      A. Standard of Review
27         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
28   decision to deny benefits. The ALJ’s findings and decision should be upheld if
                                            2
 1   they are free from legal error and supported by substantial evidence based on
 2   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
 3   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
 4   Substantial evidence means such relevant evidence as a reasonable person
 5   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
 6   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
 7   preponderance. Id. To determine whether substantial evidence supports a
 8   finding, the reviewing court “must review the administrative record as a whole,
 9   weighing both the evidence that supports and the evidence that detracts from
10   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
11   Cir. 1998). “If the evidence can reasonably support either affirming or
12   reversing,” the reviewing court “may not substitute its judgment” for that of
13   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
14   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
15   rational interpretation, [the court] must uphold the ALJ’s findings if they are
16   supported by inferences reasonably drawn from the record.”).
17         Lastly, even if an ALJ errs, the decision will be affirmed where such
18   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
19   the ultimate nondisability determination,” or if “the agency’s path may
20   reasonably be discerned, even if the agency explains its decision with less than
21   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
22      B. Standard for Determining Disability Benefits
23         When a claimant’s case has proceeded to consideration by an ALJ, the
24   ALJ conducts a five-step sequential evaluation to determine at each step if the
25   claimant is or is not disabled. See Molina, 674 F.3d at 1110.
26         First, the ALJ considers whether the claimant currently works at a job
27   that meets the criteria for “substantial gainful activity.” Id. If not, the ALJ
28   proceeds to a second step to determine whether the claimant has a “severe”
                                              3
 1   medically determinable physical or mental impairment or combination of
 2   impairments that has lasted for more than twelve months. Id. If so, the ALJ
 3   proceeds to a third step to determine whether the claimant’s impairments
 4   render the claimant disabled because they “meet or equal” any of the “listed
 5   impairments” set forth in the Social Security regulations at 20 C.F.R. Part 404,
 6   Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
 7   996, 1001 (9th Cir. 2015). If the claimant’s impairments do not meet or equal a
 8   “listed impairment,” before proceeding to the fourth step the ALJ assesses the
 9   claimant’s RFC, that is, what the claimant can do on a sustained basis despite
10   the limitations from her impairments. See 20 C.F.R. §§ 404.1520(a)(4),
11   416.920(a)(4); Social Security Ruling (“SSR”) 96-8p.
12         After determining the claimant’s RFC, the ALJ proceeds to the fourth
13   step and determines whether the claimant has the RFC to perform her past
14   relevant work, either as she “actually” performed it when she worked in the
15   past, or as that same job is “generally” performed in the national economy. See
16   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
17   perform her past relevant work, the ALJ proceeds to a fifth and final step to
18   determine whether there is any other work, in light of the claimant’s RFC, age,
19   education, and work experience, that the claimant can perform and that exists
20   in “significant numbers” in either the national or regional economies. See
21   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
22   do other work, she is not disabled; but if the claimant cannot do other work
23   and meets the duration requirement, the claimant is disabled. See id. at 1099.
24         The claimant generally bears the burden at each of steps one through
25   four to show she is disabled, or she meets the requirements to proceed to the
26   next step; and the claimant bears the ultimate burden to show she is disabled.
27   See, e.g., Molina, 674 F.3d at 1110; Johnson v. Shalala, 60 F.3d 1428, 1432
28   (9th Cir. 1995). However, at Step Five, the ALJ has a “limited” burden of
                                            4
 1   production to identify representative jobs that the claimant can perform and
 2   that exist in “significant” numbers in the economy. See Hill v. Astrue, 698
 3   F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
 4                                              III.
 5                                        DISCUSSION
 6          The parties present four disputed issues (Jt. Stip. at 3):
 7          Issue No. 1: Whether the ALJ erred by finding Plaintiff’s mental
 8   impairments were not severe;
 9          Issue No. 2: Whether the ALJ properly evaluated Plaintiff’s subjective
10   symptoms and third-party statements2;
11          Issue No. 3: Whether the ALJ erred in assessing medical opinion
12   evidence; and
13          Issue. No. 4: Whether the ALJ erred in finding Plaintiff has the ability to
14   perform jobs existing in significant numbers in the national economy.
15   A.     Step Two Determination
16          Plaintiff alleges the ALJ erred by not finding her bipolar and post-
17   traumatic stress disorders to be severe impairments. Jt. Stip. at 3-7.
18          1. Applicable Law
19          At Step Two of the sequential evaluation, the ALJ determines whether
20   the claimant has a severe, medically determinable impairment or combination
21   of impairments that meets the durational requirement. See 20 C.F.R.
22   §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). In assessing severity, the ALJ must
23   determine whether the claimant’s medically determinable impairment or
24   combinations of impairments significantly limits his ability to do basic work
25
            2
                In the statement of disputed issues, this appears as “Issue No. 3” even though
26   it is listed as the second issue and later briefed as “Issue No. 2.” See Jt. Stip. at 3, 11,
27   18. The Court refers to it as “Issue No. 2” to comport with the chronology of the
     issues in the briefing.
28
                                                 5
 1   activities. See Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005). Step two is
 2   a “de minimis screening device to dispose of groundless claims.” Smolen v.
 3   Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). An impairment or combination of
 4   impairments may be found “not severe only if the evidence establishes a slight
 5   abnormality that has no more than a minimal effect on an individual’s ability
 6   to work.” Webb, 433 F.3d at 686 (quoting Smolen, 80 F.3d at 1290). The ALJ
 7   “may find that a claimant lacks a medically severe impairment or combination
 8   of impairments only when [that] conclusion is ‘clearly established by medical
 9   evidence.’” Id. at 687 (citation omitted). Harmless error analysis applies to the
10   Step Two determination. Davenport v. Colvin, 608 F. App’x 480, 481 (9th Cir.
11   2015); Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).
12         2. Analysis
13         At Step Two, the ALJ found Plaintiff had two severe physical
14   impairments, degenerative disc disease and obesity, but no severe mental
15   impairments. AR 17-19. Regarding Plaintiff’s mental impairments, the ALJ
16   considered her bipolar and post-traumatic stress disorders and provided an
17   analysis with specific consideration of the four functional areas known as the
18   “paragraph B” criteria, but found neither severe. AR 18-19. The ALJ also
19   explained that “[t]he limitations identified in the ‘paragraph B’ criteria are not
20   a[n RFC] assessment but are used to rate the severity of mental impairments at
21   steps 2 and 3 of the sequential evaluation process. The mental [RFC]
22   assessment used at steps 4 and 5 . . . require a more detailed assessment by
23   itemizing various functions contained in the broad categories found in
24   paragraph B . . ..” AR 18-19.
25         Here, although the ALJ did not find Plaintiff’s mental impairments to be
26   severe, even assuming the ALJ erred, any error would be harmless for two
27   reasons. First, as noted, the ALJ resolved Step Two in Plaintiff’s favor, i.e., the
28   ALJ found Plaintiff’s claim survived the “gatekeeping” step designed to
                                              6
 1   dispose of groundless claims by finding other impairments to be severe. The
 2   ALJ did not terminate the sequential evaluation at Step Two; rather, he
 3   continued the analysis through the final steps of the disability determination.
 4   See Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007) (the Step Two
 5   finding is “merely a threshold determination” that “only raises a prima facie
 6   case of a disability”); Burch, 400 F.3d at 682 (concluding that any error ALJ
 7   committed at Step Two was harmless where the step was resolved in
 8   claimant’s favor); Kemp v. Berryhill, 2017 WL 3981195, at *5 (C.D. Cal. Sept.
 9   8, 2017) (any error in declining to find impairments severe harmless because
10   Step Two is the “gatekeeping” step, and the ALJ continued the analysis).
11          Second, the ALJ considered Plaintiff’s mental health issues in assessing
12   her RFC. The ALJ stated at Step Four that he considered all symptoms in
13   fashioning the RFC. AR 19. Moreover, in the RFC assessment itself, the ALJ
14   again considered Plaintiff mental limitations from her bipolar and post-
15   traumatic stress disorders and management of her mental impairments. AR 21-
16   23. Accordingly, any error in declining to find a severe mental health
17   impairment was harmless because the ALJ considered Plaintiff’s mental health
18   impairments at Step Four. See Hurter v. Astrue, 465 F. App’x 648, 652 (9th
19   Cir. 2012) (error in declining to find depression and anxiety severe harmless
20   because ALJ considered all symptoms in formulating RFC); see also Duncan
21   v. Berryhill, 2017 WL 6059140, at *6 (S.D. Cal. Dec. 7, 2017) (ALJ contrasted
22   the “special technique” analysis with the “more detailed assessment” required
23   for the RFC, indicating the ALJ’s later analysis of claimant’s mental
24   impairment was designed to address the RFC).
25          For these reasons, the Court finds any error at Step Two was harmless.3
26
            3
27            As part of this claim, Plaintiff also alleges that the ALJ had a duty to further
     develop the record regarding Plaintiff’s mental impairments, including by calling a
28
                                                    7
 1   B.    Third-Party Function Report
 2         In part of Issue 2, Plaintiff contends the ALJ erred by discounting the
 3   third-party function report completed by her ex-husband.4 Jt. Stip. at 17-18.
 4         1. Applicable Law
 5         “In determining whether a claimant is disabled, an ALJ must consider
 6   lay witness testimony concerning a claimant’s ability to work.” Bruce v.
 7   Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (quoting Stout v. Comm’r Soc.
 8   Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006)); see also 20 C.F.R.
 9   §§ 404.1513(a)(4), 416.913(a)(4). Friends and family members in a position to
10   observe a symptoms and activities are competent to testify as to a claimant’s
11   condition. See Diedrich, 874 F.3d at 640. Such testimony “cannot be
12   disregarded without comment.” Bruce, 557 F.3d at 1115 (quoting Nguyen v.
13   Chater, 100 F.3d 1462, 1467 (9th Cir. 1996)); Robbins v. Soc. Sec. Admin.,
14   466 F.3d 880, 885 (9th Cir. 2006) (“[T]he ALJ is required to account for all lay
15   witness testimony in the discussion of his or her findings.”). When rejecting
16   law witness testimony, an ALJ must give specific reasons germane for
17   discounting the testimony. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d
18   685, 694 (9th Cir. 2009).
19
20
     consultative examiner or seeking an opinion from Plaintiff’s treating sources or a
21   medical advisor. Jt. Stip. at 6. Considering the Court’s disposition of Issue No. 2,
22   Plaintiff may raise this request for further factual development with the ALJ on
     remand. See Diedrich v. Berryhill, 874 F.3d 634, 638 (9th Cir. 2017) (“The ALJ is
23   responsible for studying the record and resolving any conflicts or ambiguities in it.”)
24         4
              Defendant does not acknowledge or otherwise attempt to refute Plaintiff’s
25   argument. Jt. Stip. at 18-23; See Kinley v. Astrue, 2013 WL 494122, at *3 (S.D. Ind.
     Feb. 8, 2013) (“The Commissioner does not respond to this [aspect of claimant’s]
26   argument, and it is unclear whether this is a tacit admission by the Commissioner that
27   the ALJ erred or whether it was an oversight. Either way, the Commissioner has
     waived any response.”).
28
                                                8
 1            1. Analysis
 2         Plaintiff’s ex-husband completed a Form SSA-3380-BK “Function
 3   Report-Adult-Third Party” provided by the Agency. AR 188-96. The report
 4   was based on his observations of Plaintiff during their 24 years of marriage,
 5   living together, and doing “everything” with her. AR 188. He explained his
 6   observations of her limitations, including her inability to lift, bend, and stretch
 7   due to constant pain, and the side effects of her “high dose” pain medication.
 8   AR 188, 193, 195. He described her activities from the time she wakes up until
 9   she goes to bed, the assistance she receives from others, and her difficulties in
10   performing various activities. AR 188-93. He provided information regarding
11   her ability to do certain physical and mental tasks and explained that she is
12   “unable to move physically without pain.” AR 193-94.
13         The ALJ did not summarize or otherwise discuss any of the statements
14   made in the function report, but discounted them because: (1) the statements
15   were not given under oath; (2) the statements “appear[ed] to be no more than
16   parroting of the subjective complaints already testified to by the claimant”;
17   (3) Plaintiff’s ex-husband was “not competent to make a diagnosis or argue the
18   severity of [Plaintiff’s] symptoms”; and (4) “most importantly,” his statements
19   were “not supported by the clinical or diagnostic medical evidence” discussed
20   earlier in the decision. AR 29.
21         Here, the ALJ improperly discounted the statements. First, there is no
22   requirement that a third-party function report be administered under oath. See
23   Valenzuela v. Berryhill, 2018 WL 1524496, at *13 (S.D. Cal. Mar. 28, 2018)
24   (“an ALJ cannot disregard a lay witness’s testimony simply because it was not
25   provided under oath”). Plaintiff’s ex-husband completed a form approved and
26   provided by the Agency, and there is no requirement on the form or under the
27   regulations that a third-party attest to his or her observations and abilities of a
28   claimant under oath. See Stewart v. Astrue, 2012 WL 487467, at *6 (C.D. Cal.
                                              9
 1   Feb. 15, 2012) (ALJ improperly discounted statements because they “were not
 2   given under oath”; the third party “submitted her observations regarding
 3   [claimant]’s activities and abilities on a ‘Function Report-Adult-Third Party,’
 4   which is the Social Security Administration’s own ‘Form SSA–3380–BK.’”);
 5   §§ 404.1513(a)(4), 416.913(a)(4).
 6         Second, the ALJ’s conclusion that Plaintiff’s ex-husband’s statements
 7   “appear[ed]” to parrot Plaintiff’s subjective complaints is insufficient. AR 19.
 8   The ALJ fails to explain how Plaintiff’s ex-husband’s account of his
 9   observations of the effects of Plaintiff’s pain and other symptoms on her
10   functional limitations and activities around the house, as he was well qualified
11   to do, was improper. See Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993);
12   Buckard v. Astrue, 2010 WL 5789044, at *17 (D. Or. Dec. 7, 2010) (“Far from
13   ‘parroting’ [claimant]'s allegations, the [third-party] witnesses described
14   independent observations of [claimant]’s physical condition.”). Consistency of
15   testimony is not, in and of itself, a ground to discount testimony. Moreover,
16   the ALJ failed to identify, compare, or otherwise comment on the statements
17   in the function report and how they related to Plaintiff’s testimony.5 See, e.g.,
18   Brown-Hunter, 806 F.3d at 494 (ALJ must identify “which testimony she
19   found not credible, and . . . explain[] which evidence contradicted that
20   testimony.” (emphasis in original)); Stephens v. Colvin, 2014 WL 6982680, at
21   *7 (N.D. Cal. Dec. 9, 2014) (ALJ improperly disregarded claimant’s mother’s
22   third-party statements by failing to comment on her testimony); Lewis v.
23   Astrue, 2009 WL 2044661, at *2 (C.D. Cal. July 8, 2009) (finding “not
24   sustainable” ALJ’s rejection of third-party function report because it was not
25
26         5
              The ALJ merely cited the entirely of Plaintiff’s function report (AR 179-87),
27   and the third-party function report (AR 188-96), with a “compare” signal. AR 23. The
     ALJ makes no mention or citation to Plaintiff’s hearing testimony.
28
                                              10
 1   given under oath and appeared to be no more than “a parroting of the
 2   subjective complaints already testified to by the [Plaintiff]”).
 3         Third, the ALJ’s reasoning that Plaintiff’s ex-husband was “not
 4   competent to make a diagnosis or argue the severity of [Plaintiff’s] symptoms”
 5   is legally deficient. As mentioned, friends and family members who are in a
 6   position to observe a claimant’s symptoms and daily activities are deemed to
 7   be competent to testify as to those symptoms and activities. See Diedrich, 874
 8   F.3d at 640; Dodrill, 12 F.3d at 918-19. Indeed, the statements do not contain
 9   diagnosis or medical findings because the very purpose of third-party testimony
10   is to obtain the lay witness’s subjective impression of claimant’s abilities and
11   limitations. Thus, the ALJ improperly discounted the statements for this
12   reason. See Dallas v. Comm’r Soc. Sec. Admin., 2017 WL 4242028, at *5 (D.
13   Ariz. Sept. 25, 2017) (ALJ improperly disregarded function report because
14   third party was not a doctor trained to make observations about claimant’s
15   limitations); Augg v. Colvin, 2016 WL 1388054, at *5 (W.D. Wash. Apr. 8,
16   2016) (“There is no requirement that a lay witness be ‘medically trained to
17   make exacting observations.’ Nor should there be given that lay witnesses are
18   by definition not medical professionals.”); Earhart v. Colvin, 2015 WL
19   2368597, at *4 (D. Or. May 18, 2015) (noting Commissioner’s concession that
20   third-party’s lack of medical training was not a valid reason for rejecting
21   testimony).
22         The fourth and final reason offered by the ALJ is likewise inadequate. A
23   lack of support from the “clinical or diagnostic medical evidence” is not a
24   proper basis for disregarding lay witness’ observations. Diedrich, 874 F.3d at
25   640 (quoting Bruce, 557 F.3d at 1116 (“Nor under our law could the ALJ
26   discredit [the witness’s] lay testimony as not supported by medical evidence in
27   the record.”)). That lay testimony and third-party function reports may differ
28   from medical records alone “is precisely why such evidence is valuable at a
                                             11
 1   hearing.” Diedrich, 874 F.3d at 640; Smolen, 80 F.3d at 1289 (ALJ erred by
 2   rejecting testimony of claimant’s family members about claimant’s symptoms
 3   because medical records did not corroborate those symptoms); Bray v.
 4   Berryhill, 2018 WL 3076919, at *9 (C.D. Cal. June 19, 2018) (“[T]o the extent
 5   the ALJ determined that the [third-party function r]eport should be discounted
 6   based on a lack of support from the medical records, this was not a germane
 7   reason to give ‘little weight’ to [friend’s] observations.”); Stewart, 2012 WL
 8   487467, at *6 (ALJ’s statement that third-party statements were “not supported
 9   by the clinical or diagnostic medical evidence,” without more, is not a
10   sufficiently specific reason to reject statements).
11         Accordingly, the ALJ did not rely on specific germane reasons supported
12   by substantial evidence to discount the third-party report. In this instance, the
13   Court cannot conclude that the ALJ’s error was harmless. The ALJ’s decision
14   lacks any “meaningful explanation” based on specific evidence in the record for
15   rejecting the report. See, e.g., Brown-Hunter, 806 F.3d at 492 (ALJ’s failure
16   adequately to specify reasons for discrediting testimony “will usually not be
17   harmless”). Because of the significant functional limitations reflected in the
18   third-party report, the Court cannot confidently conclude that no reasonable
19   ALJ, when fully crediting the statements, could have reached a different
20   disability determination. Stout, 454 F.3d at 1055-56; Stephens, 2014 WL
21   6982680 at *7 (improper rejection of third-party testimony was not harmless
22   because, if credited, it could support a finding that claimant is disabled).
23   C.    Remand is appropriate.
24         The decision whether to remand for further proceedings is within this
25   Court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000)
26   (as amended). Where no useful purpose would be served by further
27   administrative proceedings, or where the record has been fully developed, it is
28   appropriate to exercise this discretion to direct an immediate award of benefits.
                                              12
 1   See Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004); Harman, 211 F.3d
 2   at 1179 (noting that “the decision of whether to remand for further proceedings
 3   turns upon the likely utility of such proceedings”). A remand for further
 4   proceedings is appropriate where outstanding issues must be resolved before a
 5   determination of disability can be made and it is not clear from the record that
 6   the ALJ would be required to find the claimant disabled and award disability
 7   benefits. See Bunnell v. Barnhart, 336 F.3d 1112, 1115-16 (9th Cir. 2003).
 8          Here, the Court concludes that remand for further proceedings is
 9   warranted. Properly credited third-party statements necessarily bolster
10   Plaintiff’s subjective complaints, the ALJ’s assessment of which is challenged
11   in the other portion of Issue 2. A remand will allow the ALJ to reconsider
12   Plaintiff’s credibility in light of the third-party statements.6 Moreover, because
13   the assessment of both Plaintiff’s credibility and the third-party report
14   referenced the medical evidence of record, an evaluation of both in
15   conjunction with that evidence, including the medical opinion raised in Issue
16   3, is necessary. See e.g., Vaughn v. Berryhill, 242 F. Supp. 3d 998, 1010 (E.D.
17   Cal. 2017) (dispensing of exhaustive analysis of plaintiff’s remaining issues
18   because ALJ’s evaluations of credibility “are inescapably linked to conclusions
19   regarding the medical evidence”); Alderman v. Colvin, 2015 WL 12661933, at
20   *8 (E.D. Wash. Jan. 14, 2015) (remanding due to interrelated nature of ALJ’s
21   decision to discount credibility and give appropriate consideration to medical
22   opinions). Finally, a proper synthesis of all of the disputed issues – Plaintiff’s
23   subjective complaints, the third-party function report, and the medical
24
25
26          6
               This is particularly important here given the Commissioner’s notation that
27   least one of the reasons for discrediting Plaintiff likely is not sufficiently specific. See
     Jt. Stip. at 22 n.5.
28
                                                  13
 1   evidence of record – impacts the analysis of what jobs, if any, Plaintiff could
 2   perform in the national economy (Issue No. 4).
 3         Because it is unclear, in light of these issues, whether Plaintiff is in fact
 4   disabled, remand here is on an “open record.” See Brown-Hunter, 806 F.3d at
 5   495; Bunnell, 336 F.3d at 1115-16. The parties may freely take up the
 6   remaining issues in the Joint Stipulation, and any other issues relevant to
 7   resolving Plaintiff’s claim of disability, before the ALJ.
 8         Accordingly, on remand, the ALJ shall reassess the third-party function
 9   and Plaintiff’s subjective complaints in conjunction with the medical evidence,
10   and then reassess Plaintiff’s RFC in light of that analysis, and thereafter
11   proceed through the remaining steps of the disability analysis to determine
12   what work, if any, Plaintiff is capable of performing that exists in significant
13   numbers in the national or regional economy.
14                                            IV.
15                                         ORDER
16         Pursuant to sentence four of 42 U.S.C. § 405(g), IT THEREFORE IS
17   ORDERED that Judgment be entered reversing the decision of the
18   Commissioner of Social Security and remanding this matter for further
19   administrative proceedings consistent with this Order.
20
     Dated: March 25, 2019
21
                                                    ______________________________
22                                                  JOHN D. EARLY
23                                                  United States Magistrate Judge
24
25
26
27
28
                                              14
